Pottle, J
In misdemeanors all who participate in the criminal act, either as principals or accessories, are guilty as principals. But in order to authorize the conviction of one charged with having been aceessorily guilty, he must be shown to have been connected in some way with the criminal act. Mere proof of presence by the accused when the criminal ae* wap committed by another, and of subsequent flight, does not, in the absence of evidence showing that the accused advised or abetted the commission of the crime, authorize his conviction.

Judgment reversed.